Citation Nr: 9935576	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.   98-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest pain/angina.

2.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux.

3.  Entitlement to service connection for stress fracture of 
the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
chest pain/angina, hiatal hernia with gastroesophageal 
reflux, and stress fracture of the left foot.

The issue concerning service connection for a stress fracture 
of the left foot will be discussed in the Remand section.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between chest pain the veteran experienced in service and the 
chest pain/angina he is currently experiencing.

2.  The record does not include lay or medical evidence of an 
incurrence or aggravation of a hiatal hernia with 
gastroesophageal reflux during active military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for chest pain/angina or a hiatal hernia 
with gastroesophageal reflux.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding each 
claim is whether the veteran has presented evidence that each 
claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a well 
grounded claim is comprised of three specific elements: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for chest pain/angina 
and a hiatal hernia with gastroesophageal reflux are not well 
grounded.  Where a claim is not well grounded it is 
incomplete, and the VA is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision dated in December 1997, and in the 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for well grounded claims.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence, which, if obtained, 
would render his claim well grounded.

I.  Service Connection for Chest Pain/Angina

The Board first notes that the veteran filed a claim in 
September 1997 for "[e]xtreme Angina pain and probable heart 
attack while on active duty."  The RO has characterized the 
issue as entitlement to service connection for chest 
pain/angina.  The Board notes that the term angina is defined 
as spasmodic, choking, or suffocative pain, but now usually 
refers to angina pectoris, which is a symptom of heart 
disease, see Dorland's Illustrated Medical Dictionary 75 
(26th ed. 1981).  Thus, the veteran's claim appears to be one 
for heart disease.  The Board further notes that chest pain 
is but a symptom; what would be service connected would be 
the disease or injury causing the chest pain.  Nonetheless, 
to avoid confusion, the Board will continue to frame the 
issue as entitlement to service connection for chest 
pain/angina.  

A review of the evidence does show that the veteran has a 
current ailment identified by a medical professional as chest 
pain or angina.  The record contains VA medical records dated 
in May 1997 that indicate the veteran suffers from chest pain 
secondary to panic attacks.  Moreover, the medical records 
from 1997 also contain references to atypical chest pain.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the service 
medical dated in March 1977 that indicate the veteran 
complained of chest pain for one month, and that this was 
considered to be angina secondary to poor posture.  Thus, the 
reference to chest pain in the service medical records might 
satisfy the second element of a well-grounded claim.

The veteran's problem with presenting a well grounded service 
connection claim for chest pain/angina claim arises with the 
third element.  The claim is not well grounded, as the 
veteran has not provided any competent medical evidence of a 
nexus between a current disability manifested by chest pain 
and in service disease or injury, as required by Caluza.  The 
medical evidence of record does not include any competent 
medical statements or opinions concerning a nexus between the 
chest pain he suffered in service and his current chest pain.  
Thus, the veteran's claim for service connection for chest 
pain/angina is not well grounded.

II.  Service Connection for a Hiatal Hernia with 
Gastroesophageal Reflux

A review of the evidence does show that the veteran has a 
current disability diagnosed by a medical professional-hiatal 
hernia with gastroesophageal reflux.  VA medical records 
dated in April 1995 indicate the veteran has a hiatal hernia 
with reflex.  Based on the evidence, the Board is satisfied 
that the veteran has presented evidence of a current 
disability.

The veteran's problem with presenting a well grounded service 
connection claim in regards to the hiatal hernia with 
gastroesophageal reflux arises with the second element.  The 
claim is not well grounded, as the veteran has not provided 
any evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, in regards to the veteran's hiatal hernia with 
gastroesophageal reflex as required by Caluza.  The service 
medical records do not indicate the veteran suffered from a 
hiatal hernia in service.  The veteran has not even provided 
a lay statement or any other evidence indicating that he 
suffered from a hiatal hernia while in service.  Based on the 
evidence, the Board finds that the veteran has not presented 
evidence of an incurrence or aggravation of a disease or 
injury in service.  Thus, the veteran's claim for service 
connection for a hiatal hernia is not well grounded.

The Board also notes that a problem with presenting a well-
grounded service connection claim for hiatal hernia with 
gastroesophageal reflux also arises with the third element.  
There is no competent evidence of record that shows a nexus 
or link between any inservice disease or injury and his 
current hiatal hernia with gastroesophageal reflux.


ORDER

Service connection for chest pain/angina and a hiatal hernia 
with gastroesophageal reflux is denied.


REMAND

In a December 1997 rating decision, the RO, in addition to 
denying service connection for chest pain/angina and a hiatal 
hernia with gastroesophageal reflux, denied service 
connection for a stress fracture of the left foot.  The 
veteran submitted a VA Form 9 in June 1998 which not only 
perfected his substantive appeal for his service connection 
claims for chest pain/angina and hiatal hernia with 
gastroesophageal reflux, but also mentioned his service 
connection claim for a stress fracture to the left foot.  The 
Board construes this June 1998 written statement as not only 
a substantive appeal for his service connection claim for 
chest pain/angina and a hiatal hernia with gastroesophageal 
reflux, but also as a notice of disagreement (NOD) in regards 
to the service connection claim for a stress fracture of the 
left foot.  It appears that the RO has not acted upon this 
NOD.  The United States Court of Appeals for Veterans Claims 
(the Court) has held that when a veteran has submitted a 
timely NOD with an adverse decision and the RO did not 
subsequently issue a Statement of the Case (SOC) addressing 
the issue, the Board should remand the issue to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1998).  It is emphasized that the Board does not have 
jurisdiction to decide the claim absent the timely filing of 
a substantive appeal with respect to the issue.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC on the issue of 
service connection for a stress fracture 
to the left foot.  The cover letter 
should inform the veteran that if he 
wishes to perfect his appeal as to this 
issue, he must submit a timely 
substantive appeal.  After completion of 
the usual adjudication procedures, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

